Citation Nr: 1241183	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-35 689	)	DATE
	)
	)

On appeal from the decision of the Education Center of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to benefits rendered under the Survivors' and Dependents' Educational Assistance Program (DEA).


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service that is unverified by the record.  He was determined to be permanently and totally disabled as of March 30, 2007.  The appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from determinations made by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that the appellant did not qualify for DEA benefits where he had reached the age of 26 prior to March 30, 2007, the effective date of the Veteran's permanent and total disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In his March 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge of the Board to be held via live videoconference.  He was scheduled for a videoconference hearing on December 8, 2010, but failed to appear.  Significantly, however, the October 2010 hearing notice letter was returned to the RO with a return label indicating that the appellant had a new address.  As such, this case must be remanded so that the appellant can be scheduled for another videoconference hearing.  Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's current mailing address.

2.  Thereafter, schedule the appellant for a videoconference hearing before a Veterans Law Judge to be held at his nearest RO.  Notice of the hearing must be sent to the appellant at his current mailing address.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


